Title: To George Washington from William Fairfax, 20 May 1756
From: Fairfax, William
To: Washington, George



Dear Sir
Alexandria. 20th May 1756

I receiv’d Yrs by the return of Mr Dorrel. I am glad that your Presence has encouragd the few remaining Inhabitants in Winchester and Neighbourhood to wait and see the Issue of your Resolutions and when it was known Colo. J. Wood deserted, no doubt his Example causd many to think their Case desperate.
It gives Me concern, that your Causes of Uneasiness continue. You have heard the Governor sometimes and I often, say

that his being unacquainted with Military Operations, gives Him much Trouble in forming the requisite Instructions & Directions which are consequently liable to Mistakes. You mention his Orders to build a Fort at Winchester, but the Size, Form, Costs &c. not incerted. It must be therefore supposd, As You are on the Spot You can best judge of the Size and Form which if You will accordingly send a Plan of and an Estimate of the Charges I imagine It will meet with Approbation; Also in other Matters where You have no express Instruction, Your own Judgment and on great Purposes (the Advice & Concurrences of your Officers) will be a sufficient Satisfaction to justifie your Proceeding; And I have before said Your Friends have a good Opinion of your Merit and will support your Endeavors, being very sencible You have the Country’s Cause at Heart and I have no doubt that Lord Loudon will give You Proofs of his Friendship—As to Bryan Fx if You think You have not warrantable Authority to appoint Him an Officer, after having told You the Governor mentiond to Me that You had his Leave I think Bryan should return, for to remain as a Cadet in our Regiment can answer no reasonable Purposes. If He desires to lead a Military Life I may perhaps make Interest wth Lord Loudon to give him Some Commission—I have Suspended getting the Regimentals till I further know the Result.
We at Belvoir shall be very glad when Mr John Washington prevails wth his worthy Espoused to come and reside at Mount Vernon if agreable to your Liking—Wishing You every desirable Enjoyment I am with affecte Esteem Dr Sr Yr assurd Friend &c.

W. Fairfax

